DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This Office Action is responsive to a preliminary amendment filed on 10/04/19. Claims 1 and 11 are independent. Claims 1-18 are pending in the instant application. Claims 19-28 have been canceled. Applicant submits no new matter has been added. An Office Action on the merits follows here below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 and 12/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 8, 9, 10, 11, 12, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tuzoff et al. “Tooth detection and numbering in panoramic radiographs using convolutional neural networks”; Dentomaxillofacial Radiology (2019) 48, 20180051 © 2019 The Authors. Published by the British Institute of Radiology, pages 1-10 in combination with Parpara et al. (US 20190102880 A1).

Regarding Claim 11: Tuzoff discloses a non-transitory computing device readable medium having instructions stored thereon (Refer to page 6, right column, paragraph 2; “The detailed error analysis showed that experts made errors caused by the similar problems in the images. Based on the final results, it can be concluded that the proposed approach shows high enough quality to be integrated into a software used for real-life problems and introduced into daily practice.”) wherein the instructions are executable by a processor to cause a computing device to perform a method (Refer to page 6, right column, paragraph 1; “In the present study, the potential of modern CNN architectures is demonstrated for automated dental X-ray interpretation and diagnostic tasks using panoramic radiographs, specifically for teeth detection and numbering. The system achieved high-performance results for both detection and numbering of teeth that are close to the expert level.”) comprising: acquire a three-dimensional (3D) model of a patient's teeth (Refer to page 3, left column, paragraph 2; “The training group was used to train teeth detection and numbering models, and the testing group was used for evaluation of the performance of the software. All panoramic radiographs were captured with the Sirona Orthophos XG-3 X-ray unit (Sirona Dental Systems GmbH, Bensheim, 

Tuzoff teaches “… three-dimensional x-ray imaging was developed to help create an understanding of the entire mouth by designing a 3D rendition of the oral cavity. The 3D image captures a true 3d image of the mouth and allows the dentist to study the mouth in slices, similar to a CT scan.”

Notwithstanding, Parpara teaches “a digital file associated with a plastic shell that is customized for a dental arch of a patient, generating a first image of the plastic shell using one or more imaging devices, determining an inspection recipe for the plastic shell based on at least one of first information associated with the first image of the plastic shell or second information associated with the digital file.”

Parpara further teaches “Once the virtual 3D model of the patient's dental arch is generated, a dental practitioner may determine a desired treatment outcome, which includes final positions and orientations for the patient's teeth. Processing logic may then determine a number of treatment stages to cause the teeth to progress from starting positions and orientations to the target final positions and orientations. The shape of the final virtual 3D model and each intermediate virtual 3D model may be determined by computing the progression of tooth movement throughout orthodontic treatment from initial tooth placement and orientation to final corrected tooth placement and 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Tuzoff by substituting the panoramic radiographs with the 3D images and 3D models “a mold of a patient's dental arch may be fabricated and a shell may be formed over the mold. The fabrication of the mold may be performed by processing logic of a computing device, such as the computing device in FIG. 21. The processing logic may include hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (e.g., instructions executed by a processing device), firmware, or a combination thereof. For example, one or more operations may be performed by a processing device executing a computer aided drafting (CAD) program or module. To manufacture the molds, a shape of a dental arch for a patient at a treatment stage is determined based on a treatment plan. In the example of orthodontics, the treatment plan may be generated based on an intraoral scan of a dental arch to be modeled. The intraoral scan of the patient's dental arch may be performed to generate a three dimensional (3D) virtual model of the patient's dental arch (mold). For example, a full scan of the mandibular and/or maxillary arches of a patient may be performed to generate 3D virtual models thereof…” as taught and rejected above by Parpara.



Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tuzoff and Parpara in order to obtain the specified claimed elements of Claim 11. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question. 

Regarding Claim 1: Tuzoff discloses a method (Refer to page 1, paragraph 2; “Methods: A data set of 1352 randomly chosen panoramic radiographs of adults was used to train the system.”) comprising: acquiring a three-dimensional (3D) model of a patient's teeth (Refer to page 3, left column, paragraph 2; “The training group was used to train teeth detection and numbering models, and the testing group was used for evaluation of the performance of the software. All panoramic radiographs were captured with the Sirona Orthophos XG-3 X-ray unit (Sirona Dental Systems GmbH, Bensheim, Germany). Five radiology experts of varying experience provided ground truth annotations for the 

Tuzoff teaches “… three-dimensional x-ray imaging was developed to help create an understanding of the entire mouth by designing a 3D rendition of the oral cavity. The 3D image captures a true 3d image of the mouth and allows the dentist to study the mouth in slices, similar to a CT scan.”

Notwithstanding, Parpara teaches “a digital file associated with a plastic shell that is customized for a dental arch of a patient, generating a first image of the plastic shell using one or more imaging devices, determining an inspection recipe for the plastic shell based on at least one of first information associated with the first image of the plastic shell or second information associated with the digital file.”

Parpara further teaches “Once the virtual 3D model of the patient's dental arch is generated, a dental practitioner may determine a desired treatment outcome, which includes final positions and orientations for the patient's teeth. Processing logic may then determine a number of treatment stages to cause the teeth to progress from starting positions and orientations to the target final positions and orientations. The shape of the final virtual 3D model and each intermediate virtual 3D model may be determined by computing the progression of tooth movement throughout orthodontic treatment from initial tooth placement and orientation to final corrected tooth placement and orientation. For each treatment stage, a separate virtual 3D model of the patient's dental arch at that 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Tuzoff by substituting the panoramic radiographs with the 3D images and 3D models “a mold of a patient's dental arch may be fabricated and a shell may be formed over the mold. The fabrication of the mold may be performed by processing logic of a computing device, such as the computing device in FIG. 21. The processing logic may include hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (e.g., instructions executed by a processing device), firmware, or a combination thereof. For example, one or more operations may be performed by a processing device executing a computer aided drafting (CAD) program or module. To manufacture the molds, a shape of a dental arch for a patient at a treatment stage is determined based on a treatment plan. In the example of orthodontics, the treatment plan may be generated based on an intraoral scan of a dental arch to be modeled. The intraoral scan of the patient's dental arch may be performed to generate a three dimensional (3D) virtual model of the patient's dental arch (mold). For example, a full scan of the mandibular and/or maxillary arches of a patient may be performed to generate 3D virtual models thereof…” as taught and rejected above by Parpara.



Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tuzoff and Parpara in order to obtain the specified claimed elements of Claim 1. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question. 

Regarding Claim 2: Parpara teaches trimming the 3D model of the patient's teeth based on the probability the dental features correspond to the one or more trimming factors (Refer to para [119]; “After an aligner is formed over a mold for a treatment stage, that aligner is subsequently trimmed along a cutline (also referred to as a trim line) and the aligner may be removed from the mold. The processing logic may determine a cutline for the aligner. The determination of the cutline(s) may be made based on the virtual 3D model of the dental arch at a particular treatment stage, based on a virtual 3D model of the aligner to be formed over the dental arch, or a combination of a virtual 3D 

Regarding Claim 4: Parpara teaches the probability the dental features correspond to the one or more trimming factors corresponds to a location within the 3D model where trimming is desirable (Refer to para [168]; “the model may be a machine learning model that is trained to identify one or more high risk areas for one or more defects at one or more locations of the plastic shell. Processing logic may train a machine learning model to generate the trained machine learning model. A machine learning model may refer to a model artifact that is created by a training engine using training data (e.g., training input and corresponding target outputs). Training may be performed using a set of training data including at least one of a) digital files of a first set of plastic aligners with labels indicating whether or not each of the first set of plastic aligners experienced one or more defects or b) digital files of a second set of plastic aligners with labels indicating whether or not each of the second set of plastic aligners include one or more probable defects. Actual defects for aligners may be reported by manufacturing technicians, by an automated manufacturing system and/or by patients.”).
Regarding Claim 5: Parpara teaches creating the one or more dental features using one or more raw features obtained from a scan of the patient's teeth (Refer to para [109, 135-137]; “At block 104, processing logic may generate a first image of the plastic shell using one or more imaging devices. 
Regarding Claim 7: Parpara teaches taking the 3D model of the patient's teeth (Refer to para [108-112]; “In some embodiments, a mold of a patient's dental arch may be fabricated and a shell may be formed over the mold. The fabrication of the mold may be performed by processing logic of a computing device, such as the computing device in FIG. 21. The processing logic may include hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (e.g., instructions executed by a processing device), firmware, or a combination thereof. For example, one or more operations may be performed by a processing device executing a computer aided drafting (CAD) program or module. To manufacture the molds, a shape of a dental arch for a patient at a treatment stage is determined based on a treatment plan. In the example of orthodontics, the treatment plan may be generated based on an intraoral scan of a dental arch to be modeled. The intraoral scan of the patient's dental arch may be performed to generate a three dimensional (3D) virtual model of the patient's dental arch (mold). Once the virtual 3D model of the patient's dental arch is generated, a dental practitioner may determine a desired treatment outcome, which includes final positions and orientations for the patient's teeth.”).

Regarding Claim 8: Parpara teaches acquiring the 3D model of the patient's teeth based on from an intraoral scanner (Refer to para [109]; “To manufacture the molds, a shape of a dental arch for a patient at a treatment stage is determined based on a treatment plan. In the example of orthodontics, the treatment plan may be generated based on an intraoral scan of a dental arch to be modeled. The intraoral scan of the patient's dental arch may be performed to generate a three dimensional (3D) virtual model of the patient's dental arch (mold).”)

Regarding Claim 9: Parpara teaches acquiring the 3D model of the patient's teeth based on a mold of the patient's teeth (Refer to para [065]; “obtaining one or more images of the customized orthodontic aligner, identifying an identifier of the customized orthodontic aligner, determining, based on the identifier of the customized orthodontic aligner, a intended property for the customized orthodontic aligner, the intended property for the customized orthodontic aligner determined by digitally manipulating a digital model of a mold used during manufacture of the customized orthodontic aligner, determining an actual property of the customized orthodontic aligner from the one or more images, determining whether there is a manufacturing defect in the customized orthodontic aligner by comparing the intended property for the customized orthodontic aligner with the actual property of the customized orthodontic aligner, and outputting an output associated with the determination of whether there is a manufacturing defect.”).

Regarding Claim 10: Parpara teaches the classifier implements one or more convolutional neural networks (CNNs) configured to classify the dental features (Refer to para [169]; “The machine learning model may be composed of a single level of linear or non-linear operations (e.g., a support vector machine (SVM) or a single level neural network) or may be a deep neural network that is composed of multiple levels of non-linear operations. Examples of deep networks and neural networks include convolutional neural networks and/or recurrent neural networks with one or 

Regarding Claim 12: Parpara teaches trimming the 3D model of the patient's teeth based on the probability the dental features correspond to the one or more trimming factors (Refer to para [119]; “After an aligner is formed over a mold for a treatment stage, that aligner is subsequently trimmed along a cutline (also referred to as a trim line) and the aligner may be removed from the mold. The processing logic may determine a cutline for the aligner. The determination of the cutline(s) may be made based on the virtual 3D model of the dental arch at a particular treatment stage, based on a virtual 3D model of the aligner to be formed over the dental arch, or a combination of a virtual 3D model of the dental arch and a virtual 3D model of the aligner. The location and shape of the cutline can be important to the functionality of the aligner (e.g., an ability of the aligner to apply desired forces to a patient's teeth) as well as the fit and comfort of the aligner. For shells such as orthodontic aligners, orthodontic retainers and orthodontic splints, the trimming of the shell may play a role in the efficacy of the shell for its intended purpose (e.g., aligning, retaining or positioning one or more teeth of a patient) as well as the fit of the shell on a patient's dental arch. For example, if too much of the shell is trimmed, then the shell may lose rigidity and an ability of the shell to exert force on a patient's teeth may be compromised.”).

Regarding Claim 14: Parpara teaches the probability the dental features correspond to the one or more trimming factors corresponds to a location within the 3D model where trimming is desirable (Refer to para [168]; “the model may be a machine learning model that is trained to identify one or more high risk areas for one or more defects at one or more locations of the plastic shell. Processing logic may train a machine learning model to generate the trained machine learning model. A machine 
Regarding Claim 15: Parpara teaches creating the one or more dental features using one or more raw features obtained from a scan of the patient's teeth (Refer to para [109, 135-137]; “At block 104, processing logic may generate a first image of the plastic shell using one or more imaging devices. The first image may be a top view image, a side view image, or a diagonal image and may include at least one of a photographic image or an X-ray image, or other digital image (e.g., an ultrasound image). The one or more imaging devices may include at least one of a camera, a blue laser scanner, a confocal microscope, a stereo image sensor, an X-ray device, and/or an ultrasonic device. In some implementations, two cameras may be used with certain lighting, a backing screen, a mirror, and/or X-Y stages to capture the first image and/or additional images, as described further below with reference to FIG. 2. For example, the first image may be captured by a first top view camera and the first image may be used to determine an inspection recipe as described below. The top view image (shown in FIG. 3A) may be used to determine a motion control and/or a screen path for a backing screen between a front side and a backside of the plastic shell identified in the first image (shown in FIG. 3B). The motion control and screen path may be used to place the backing screen while additional images (e.g., side view images) specified in the inspection recipe are captured. In some embodiments, the digital file may be used to guide the one or more imaging devices (e.g., using robot guided image acquisition) to capture the first image by tracing an edge and/or cutline of the plastic 
Regarding Claim 18: Parpara teaches acquiring the 3D model from an intraoral scanner (Refer to para [109]; “To manufacture the molds, a shape of a dental arch for a patient at a treatment stage is determined based on a treatment plan. In the example of orthodontics, the treatment plan may be generated based on an intraoral scan of a dental arch to be modeled. The intraoral scan of the .

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tuzoff et al. (previously cited above) in combination with Parpara et al. (previously cited above) as applied to independent claims 1 and 11 and it subsequent dependent claims as rejected above, and further in view of Zhang et al. “Efficient 3D dental identification via signed feature histogram and learning keypoint detection” Pattern Recognition Volume 60, December 2016, Pages 189-204.

Regarding Claim 6: Tuzoff and Parpara in combination discloses all the claimed elements as rejected above. Tuzoff and Parpara in combination does not expressly disclose performing PCA image processing calculations. 

Zhang teaches “dental identification methods through learning based keypoint detection and a novel shape descriptor named Signed Feature Histogram.”

Further, Zhang teaches obtaining a scan of the patient's teeth (Refer to page 191, left column, paragraph 2; “Antemortem (AM) models: Plaster samples are taken from 200 subjects whose ages range from 12 to 35 years. These plaster samples are then scanned using the Minolta VIVID 900 Surface Laser Scanner with the spatial scanning resolution of 0.2 mm. Postmortem (PM) models: Postmortem (PM) models are taken independently by another investigator in the following year using the same laser scanner. This time, 20 subjects are selected from the 200 subjects sampled previously. To verify the effectiveness of our method, we construct three PM datasets: complete, incomplete and single tooth datasets. Details can be found in Section 5.”) creating the one or more dental features using one or more raw features by performing a principal component analysis (PCA) 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Tuzoff and Parpara by adding an image processing application for calculating PCA modeling as rejected above by Zhang. 

The suggestion/motivation for combining the teachings of Tuzoff, Parpara and Zhang would have been in order to enhance the “learning scheme to accurately detect the keypoints on the dental models. These keypoints, which are in very small size, can largely accelerate the matching process and decrease the matching error. Second, the proposed local shape descriptor SFH is in- formative and discriminative which can be fast computed. Base on the SFHs, the correspondences can always be correctly established. Third, the matching algorithm proposed in Section 4 can robustly identify the PM dental model in a very efficient manner.” (Page 202, Conclusion).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tuzoff, Parpara and Zhang in order to obtain the specified claimed elements of Claim 6. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question. 

Regarding Claim 16: Tuzoff and Parpara in combination discloses all the claimed elements as rejected above. Tuzoff and Parpara in combination does not expressly disclose performing PCA image processing calculations.

Zhang teaches “dental identification methods through learning based keypoint detection and a novel shape descriptor named Signed Feature Histogram.”

Further, Zhang teaches the method comprises: obtaining a scan of the patient's teeth (Refer to page 191, left column, paragraph 2; “Antemortem (AM) models: Plaster samples are taken from 200 subjects whose ages range from 12 to 35 years. These plaster samples are then scanned using the Minolta VIVID 900 Surface Laser Scanner with the spatial scanning resolution of 0.2 mm. Postmortem (PM) models: Postmortem (PM) models are taken independently by another investigator in the following year using the same laser scanner. This time, 20 subjects are selected from the 200 subjects sampled previously. To verify the effectiveness of our method, we construct three PM datasets: complete, incomplete and single tooth datasets. Details can be found in Section 5.”) obtaining one or more raw features from the scan; creating the one or more dental features by performing a principal component analysis (PCA) of the raw features of the patient's teeth (Refer to page 191, left column, Section 2.2; “The raw data is noisy and requires between 14 MB and 40 MB of storage per mouth. We perform 3-step preprocessing on the AM models and PM models including decimation, segmentation, and remeshing. Segmentation: In the second step, we perform automatic segmentation to remove the bottom part of the digitized plaster where tooth information does not exist. The Principal Component Analysis (PCA)-plane passing through the centroid of the model is used to cut the model into two parts (Fig. 2(c)).”).



The suggestion/motivation for combining the teachings of Tuzoff, Parpara and Zhang would have been in order to enhance the “learning scheme to accurately detect the keypoints on the dental models. These keypoints, which are in very small size, can largely accelerate the matching process and decrease the matching error. Second, the proposed local shape descriptor SFH is in- formative and discriminative which can be fast computed. Base on the SFHs, the correspondences can always be correctly established. Third, the matching algorithm proposed in Section 4 can robustly identify the PM dental model in a very efficient manner.” (Page 202, Conclusion).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tuzoff, Parpara and Zhang in order to obtain the specified claimed elements of Claim 16. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Allowable Subject Matter
Claims 3, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record does not expressly or explicitly disclose: “trimming the 3D model of the patient’s teeth based on the probability the dental features correspond to the one or more trimming factors, wherein the trimming comprises trimming at least one-third (1/3) of a target tooth from the 3D model of the patient’s teeth.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190180443 A1
US 20180035606 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665